Case 1:19-cv-00684-SJ-CLP Document 10 Filed 05/30/19 Page 1 of 1 PagelD #: 42

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DERRICK U DENNIS, on behalf of

 

himself and all other similarly situated, 1:19-C V-684 (SJ)(CLP)
Plaintiffs, NOTICE OF MOTION FOR
DEFAULT JUDGMENT
V.
MASSGENIE,
Defendant.

 

PLEASE TAKE NOTICE, that Plaintiff Derrick U Dennis, shall move this Court, at a date
and time to be set by this Honorable Court, for the entry of judgment by default, pursuant to Rule
55(b)(2) of the Federal Rules of Civil Procedure (“Fed.R.Civ.P.”), and Local Rule 55.2(b), against
Defendant, Massgenie, and for any other relief that the Court may deem just and proper. The
reasons supporting the Plaintiff's request for entry of judgment by default are set forth within the
attached Affidavit of Counsel, Jonathan Shalom, along with sufficient facts, the attached
Certificate of Default dated May 28, 2019 (Ex. A to the supporting Affirmation), and other
documents appearing in the Court’s file and upon such evidence, oral or documentary, as may be
presented prior to or at the hearing upon this motion.

Dated: May 30, 2019

Respectfully submitted,

SHALOM LAW, PLLC

pee —

Jonathan Shalom, Esq.
